PER CURIAM.
Relying principally on Marsh v. Marsh, 419 So.2d 629 (Fla.1982) and Zeller v. Zeller, 396 So.2d 1177 (Fla. 4th DCA 1981), we affirm the final judgment of dissolution in all respects except for the provision which failed to fully settle the property rights of the parties as to some remaining furniture and household furnishings. See Craig v. Craig, 404 So.2d 413 (Fla. 4th DCA 1981). Accordingly, we affirm in part and remand with instructions to adjudicate the parties’ property rights in the remaining personal property mentioned in paragraph 5 of the final judgment.
HURLEY and DELL, JJ., and PURDY, HAROLD MARK, Associate Judge, concur.